Citation Nr: 9908668	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including tuberculosis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The veteran has also claimed entitlement to service 
connection for a left foot disorder.  See Statement in 
Support of Claim, dated December 20, 1995.  The RO has not 
adjudicated this claim, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current pulmonary disorder, 
including tuberculosis, is the result of a disease or injury 
incurred in service.

2.  In September 1978, the RO found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for stomach and right foot 
disorders.  The veteran did not perfect an appeal.  

3.  Evidence received since September 1978 is not new and 
material.


CONCLUSIONS OF LAW

1.  The claim for service connection for a pulmonary 
disorder, including tuberculosis, is not well grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The September 1978 RO rating that denied a petition to 
reopen claims of entitlement to service connection for 
stomach and right foot disorders is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 
20.1103 (1998).

3.  Evidence received since the September 1978 RO rating that 
denied a petition to reopen claims of entitlement to service 
connection for stomach and right foot disorders is not new 
and material, and the veteran's claims are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records disclose that on 
entrance examination in July 1943, examination of the 
abdomen, abdominal wall and viscera was normal.  The examiner 
recorded duodenitis.  A chest x-ray was negative.  

In January 1943, the veteran complained of pain in his 
abdomen.  He gave a history of stomach trouble for nine or 
ten years.  At home, he visited several doctors and 
frequently missed work because of his symptoms.  Examination 
of the abdomen was negative.  X-rays were ordered.

The veteran was hospitalized in February 1943 with complaints 
of stomach pain for ten years, pain in both feet for several 
years, left chest pain, dyspnea on exertion, and an 
occasional cough.  The working diagnosis was possible 
duodenal ulcer.  Examination of the abdomen was normal.  A 
gastric analysis was normal.  Stool culture was negative.  A 
gastrointestinal (GI) series was also negative with the 
exception of some hypermotility.  The feet were somewhat flat 
and taped up.  Orthopedic consultation found no basis for the 
veteran's complaints of foot pain.  The foot architecture was 
described as good.  Examination of the lungs revealed 
occasional moist rales in the right lower base.  A chest x-
ray was interpreted as negative.  Discharge diagnoses 
included gastritis, chronic, catarrhal, cause undetermined.

On separation examination in December 1942, examination of 
the veteran's feet, lungs and abdominal viscera was normal.  
A chest x-ray was negative.  

Following the veteran's separation from service, he 
originally claimed entitlement to service connection for a 
stomach disorder in November 1967.  He stated that he was 
treated for this disability during service in 1943 and post 
service, i.e., from 1943 to 1967, by Dr. J.A. Long.  

The RO denied entitlement to service connection for a stomach 
disorder in April 1968 and notified the veteran of its 
decision by letter dated April 29, 1968.  The veteran 
appealed the RO's decision to the Board.   

During the pendency of the appeal, a written statement dated 
in August 1968 was received from J.A. Long, Jr., M.D.  Dr. 
Long stated that he had treated the veteran for hypergastric 
acidity of the stomach off and on since 1943.  

Also associated with the claims folder were four lay 
statements from acquaintances of the veteran dated in July 
1968, indicating that they knew that the veteran had stomach 
trouble as early as 1944.

In a February 1969 written statement, the veteran reported 
that his stomach condition was aggravated by active service.  

The Board denied entitlement to service connection for a 
gastrointestinal disorder in March 1969.  The specified basis 
for this decision was that the veteran's gastrointestinal 
disorder existed prior to active service and was not incurred 
in or aggravated thereby.

In a written statement received at the RO in March 1969, the 
veteran stated that he never had trouble with his stomach 
prior to entering active service.

Kathleen Santi, M.D. reported in July 1971 that the veteran 
would remain symptomatic as long as he continued to work at 
his present job and that his job would continue to aggravate 
his osteoarthritis.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Gainesville, Florida, from November to December 1971.  He 
gave a 20 year history of peptic ulcer disease (PUD), as well 
as traumatic amputation of the right fourth toe in 1960.  He 
denied any other serious illness or surgery.  There was mild 
bilateral wheezing at the bases of the lungs; however, a 
chest x-ray was normal.  Pertinent diagnoses included 
vagotomy, pyloroplasty and gastrostomy for PUD, and chronic 
osteoarthritis.  

The veteran was afforded a VA examination in February 1972.  
He again gave a 20 year history of PUD and of amputation of 
the right fourth toe in 1960.  Examination of the chest and 
lungs was normal.  X-rays of the chest were within normal 
limits.  There was an absence of the right fourth toe and 
dorsal dislocation of the second toe with prominence of the 
metatarsal head in the sole of the foot.  X-rays of the right 
foot revealed deformities of the second, third and fourth 
toes.  The hallux was normal.  Pertinent diagnoses included 
post-operative status, vagotomy and pyloroplasty for 
treatment of PUD and old injury of the right foot with 
deformities of the second, third and fourth toes.

On VA examination for housebound status or need for regular 
aid and attendance in March 1974, the veteran was diagnosed 
as having a left lung mass and a history of PUD, status post 
vagotomy and pyloroplasty.

The veteran was hospitalized at the VAMC in Gainesville, 
Florida, in March and April 1974.  He was evaluated for a 
nodule in the left lung.  A purified protein derivative (PPD) 
skin test was positive.  He underwent left exploratory 
thoracotomy.  Pertinent diagnoses included pulmonary 
tuberculosis.

In January 1975, the veteran submitted a claim for service 
connection for stomach and right foot disorders to the RO.  
He stated that he was treated for stomach and right foot 
conditions during service in 1943.

In a February 1975 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a stomach disorder and denied 
entitlement to service connection for a right foot disorder.  
The claim for service connection for a right foot disorder 
was denied on the grounds that no medical basis was found for 
the veteran's inservice foot complaints, no foot disability 
was shown on separation examination, and the veteran suffered 
a right foot injury after service in 1960.  The RO notified 
the veteran of its decision by letter dated March 18, 1975, 
and he did not appeal.

The veteran sought to reopen his claims for service 
connection for stomach and right foot disorders in March 
1977.  He stated that he injured his right foot during 
service.  He also stated that his stomach condition worsened 
during active service, and continued to gradually worsen 
thereafter until he needed surgery.  He was not able to 
obtain any medical records.  He stated that he had tried all 
sources, but the private doctor that treated him was 
deceased.  This doctor's records were also reportedly 
destroyed.

In support of his claim, the veteran submitted copies of his 
service medical records to the RO.  He also provided an 
August 1977 written statement from M.W.C., the receptionist 
and bookkeeper for J.A. Long, Jr., M.D. for 28 years.  She 
indicated that Dr. Long was deceased.  She further stated 
that the veteran was one of Dr. Long's patients beginning in 
early 1944.  The veteran was reportedly treated for a stomach 
condition.  

Also associated with the claims file was an August 1978 
written statement from R.L.W., an acquaintance and co-worker 
of the veteran since 1938.   He stated that the veteran 
appeared to be in good health prior to active service, but 
when he returned to work in 1943 after active service, he was 
continuously sick and complaining about his health. 

The RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for stomach and right foot disorders in a 
September 1978 rating decision.  The veteran was notified of 
this decision by means of an October 5, 1978, letter.  He 
submitted a notice of disagreement to the RO on January 15, 
1979.  The RO issued a statement of the case addressing these 
issues on June 13, 1979.  The veteran did not submit a timely 
substantive appeal.

VA treatment records dated in 1981 revealed that the veteran 
was diagnosed as having PUD, status post wedge resection, 
status post lobectomy 1974.  A March 1981 chest x-ray 
revealed changes consistent with previous lobectomy.  

The veteran again sought to reopen his claims for service 
connection for stomach and right foot disorders in January 
1996.  He also claimed entitlement to service connection for 
tuberculosis.  He stated that he had surgery because of 
tuberculosis and a stomach condition.  In support of his 
claim, he provided copies of his service medical records, 
which were returned to him by the RO.

The RO obtained the veteran's treatment records from the 
Gainesville, Florida, VAMC, dated from 1995 to 1996.  These 
records disclosed treatment primarily for a seizure disorder.  
However, the veteran was also diagnosed as having PUD and 
gave a history of tuberculosis.

The veteran was afforded VA aid and attendance/housebound, 
hypertension, disease/injuries of the brain, and feet 
examinations in March 1996.  He gave a history of PUD, 
surgeries for small bowel obstruction, COPD and tuberculosis.  
He did not recall any injury to his feet or treatment of his 
feet during active service.  He did state, however, that when 
he was discharged he had difficulty walking because of pain 
in his feet.  He did not report receiving any treatment for 
his feet since his separation from service.  After his 
separation from service, a pipe reportedly fell on his right 
foot causing multiple fractures.  A chest x-ray showed 
prominent interstitial lung markings.  There were 
subcentimeter nodular densities in the lung bases 
bilaterally, most likely representing nipple shadows.  X-rays 
of the right foot revealed moderate degenerative arthritis 
changes in the interphalangeal joints of all toes; minor 
degenerative arthritic changes, more proximally in the bones 
of the midfoot and hindfoot; fractures to several of the 
toes; an old displaced fracture, nonunion, in the second toe; 
a nondisplaced pseudoarthrosis of the third toe proximal 
phalanx; and an amputation through the proximal phalanx of 
the fourth toe.  The impression was mild hallux valgus and 
bunion formation, osteopenia and vascular calcifications, as 
well as evidence of previous surgery.  Pertinent diagnoses 
included chronic obstructive pulmonary disease, hemoptysis 
with a differential diagnosis of bronchitis versus lung 
cancer, recurrent small bowel obstruction, and a history of 
PUD.

In March 1997, the veteran's ex-wife stated that the veteran 
was healthy and had no medical problems when he entered 
active service.  She further stated that after his separation 
from active service, he had to use a cane because his foot 
hurt and had stomach problems and was short winded.  She 
indicated that the veteran was continuously treated for these 
conditions since his separation from service.  


Legal analysis

A.  Service connection for a lung disorder, including 
tuberculosis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for active tuberculosis 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within three years from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a pulmonary disorder, 
diagnosed as tuberculosis and COPD.  This disability were 
first diagnosed many years after service in 1974.  Therefore, 
the Board finds that there is sufficient medical evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.

The veteran's service medical records showed that the veteran 
complained of left chest pain, dyspnea on exertion, and an 
occasional cough in February 1943. Examination of the lungs 
also revealed occasional moist rales in the right lower base.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim has 
been satisfied. 

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There are 
statements from his ex-wife indicating a history of pulmonary 
problems since active service.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disability, i.e., tuberculosis 
and/or COPD, and the post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating his current pulmonary disorder to any 
inservice finding or event or to the post-service 
symptomatology. 

Although the veteran may have continuously experienced 
pulmonary problems since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the pulmonary problems in service 
represented chronic tuberculosis and/or COPD rather than an 
acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the tuberculosis diagnosed in 
1974 or any pulmonary condition had its onset in service or 
is the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


B.  New and material evidence claims

General 

The RO found that new and material evidence had not been 
presented to reopen the veteran's claims of entitlement to 
service connection for stomach and right foot disorders in 
September 1978.  Because the veteran did not perfect an 
appeal of that decision, the rating decision became final.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.1103 (1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  VA is directed to consider the evidence 
that has been added to the record since the last final 
disallowance of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit ("the 
Federal Circuit") set forth new guidance for the 
adjudication of claims for service connection based on the 
submission of "new and material evidence." 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

Precedent decisions of the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

Since the September 1978 RO rating decision, the veteran has 
provided:  (1) his own and his ex-wife's lay statements; (2) 
copies of his service medical records; (3) VA treatment 
records dated in 1981 and from 1995 to 1996; and (4) VA aid 
and attendance/housebound, hypertension, disease/injuries of 
the brain, and feet examinations in March 1996.

The evidence received subsequent to September 1978 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).


Stomach disorder

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Service connection for a peptic ulcer may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

At the time of the September 1978 RO rating decision, the 
veteran's claim for service connection for a stomach disorder 
had been denied on the grounds that a stomach disorder pre-
existed active service and was not incurred in or aggravated 
thereby.  Therefore, in order to be material, there would 
have to be competent evidence showing that the veteran's pre-
service stomach disorder was aggravated during active 
service; or, in the alternative, that it did not pre-exist 
active service and was incurred therein, or was manifest to a 
degree of 10 percent within one year after service.  Any 
"new" evidence must be relevant to and probative with 
respect to this issue. 

The veteran's service medical records (item 2) were of record 
at the time of the September 1978 RO decision.  Hence, this 
evidence is duplicative of evidence previously reviewed and 
therefore not new.  

The veteran's lay statements (item 1), including his 
contentions that he has a current stomach disorder that had 
its onset during active service, are cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  His ex-wife's statement to the effect that the 
veteran was healthy prior to active service and was 
continuously treated by doctors for stomach problems 
following his separation from active service is also 
cumulative, to the extent that the veteran had previously 
made the same contentions at the time of the September 1978 
RO rating decision.  This fact was already established by 
credible lay evidence at the time of the September 1978 RO 
decision.  

Even assuming that the veteran's ex-wife's statement was 
corroborative instead of cumulative, it is not material, 
i.e., so significant that it must be considered in order to 
fairly decide the merits of the claim.  Her contentions that 
the veteran did not suffer from a stomach disorder prior to 
active service are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, lay evidence of additional 
treatment for stomach symptomatology within the first post-
service year does not establish that the veteran suffered 
from peptic ulcer disease to a degree of 10 percent or more 
at that time, or that he suffered from a stomach disorder 
that was related to his inservice gastritis and/or post-
service symptomatology.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to not be competent evidence for 
such purpose, and thus not material); see also, Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

With respect to the post-service medical evidence (items 3 
and 4), where this evidence reflects diagnosis and treatment 
of a gastrointestinal disorder after the veteran's separation 
from service, the Board finds that it is cumulative.  In 
September 1978, the RO had before it medical evidence showing 
a documented history of treatment for a stomach disorder 
after service.  The complaints and medical findings presented 
in these additional reports are essentially no different from 
those noted previously, as reviewed by the RO in 1978.  None 
of the cited records in any way establishes that the 
veteran's pre-service stomach disorder was aggravated during 
active service; or, in the alternative, that it did not pre-
exist active service and was incurred therein or to a degree 
of 10 percent or more within the first post-service year.  To 
the extent that the post-service records reflect treatment 
for other medical conditions, even if new, they are not 
probative with respect to the issue of entitlement to service 
connection for a stomach disorder, and are therefore not 
material.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The fact that the veteran is presently impaired due 
to a number of medical problems is not a matter in dispute. 
 
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a stomach disorder, and 
the September 1978 RO rating decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 


Right foot disorder

Service connection for arthritis may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

At the time of the September 1978 RO decision, the evidence 
of record showed that the veteran complained of foot 
symptomatology during active service in 1943 and was 
diagnosed as having a right foot disorder in 1972, 
approximately 29 years later.  There was no evidence of a 
nexus between the veteran's post-service right foot disorder 
and his inservice symptomatology.  Therefore, in order to be 
material, there would have to be competent evidence showing 
that the veteran's current disability had its onset during 
active service or within any appropriate presumptive period 
(if arthritis) or was associated with his inservice 
symptomatology.  Any "new" evidence must be relevant to and 
probative with respect to this issue. 

The veteran's service medical records (item 2) were of record 
at the time of the September 1978 RO decision.  Hence, this 
evidence is duplicative of evidence previously reviewed and 
therefore not new.  

The veteran's lay statements (item 1), including his 
contentions that he suffers from a right foot disorder that 
had its onset during active service, are cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  

The veteran's ex-wife's statement to the effect that the 
veteran suffered from right foot symptomatology continuously 
since his separation from service are new.  However, her 
statements are not material, i.e., so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Lay evidence of treatment for right foot 
symptomatology within the first post-service year does not 
establish that the veteran suffered from arthritis of the 
right foot to a degree of 10 percent or more at that time.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  
Moreover, although her observations of the veteran's post-
service right foot symptomatology provide a nexus between the 
inservice symptomatology and post-service right foot 
disorder, there is still no medical evidence of record of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms. 

With respect to the post-service medical evidence (items 3 
and 4), where this evidence reflects diagnosis and treatment 
of a right foot disorder after the veteran's separation from 
service, the Board finds that it is cumulative.  In September 
1978, the RO had before it medical evidence showing treatment 
for a right foot disorder after service.  The complaints and 
medical findings presented in these additional reports are 
essentially no different from those noted previously, as 
reviewed by the RO in 1978.  None of the cited records in any 
way provide a medical linkage of the veteran's current 
disability with his active duty military service.  To the 
extent that the post-service records reflect treatment for 
other medical conditions, even if new, they are not probative 
with respect to the issue of entitlement to service 
connection for a stomach disorder, and are therefore not 
material.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As stated above, what is lacking here is the kind of 
evidence needed to reopen this case, i.e., evidence which 
reflects that the veteran's current right foot disability is 
related to in-service trauma or disease.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a right foot disorder, 
and the September 1978 RO rating decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 


C.  Duty to assist under 38 U.S.C.A. § 5103

Where a claimant refers to a specific source of evidence that 
could well ground or reopen a finally denied claim, VA has a 
duty to inform him of the necessity to submit that evidence 
to complete his application for benefits.  See Graves v. 
Brown, 6 Vet. App. 166, 171 (1994).  VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence, 38 U.S.C.A. § 5103(a) (West 1991), in this case, 
because nothing in the record suggests the existence of 
evidence that might well ground the claim for service 
connection for a pulmonary disorder or reopen the finally 
denied claims of entitlement to service connection for 
stomach and right foot disorders.  Although the veteran's ex-
wife stated that the veteran was continuously treated for his 
disabilities since his separation from service, the veteran 
has reported that he attempted to obtain his records from all 
sources but was unsuccessful.   Moreover, while the veteran 
is apparently in receipt of Social Security Administration 
(SSA) disability benefits and was treated at the Health 
Clinic in Palatka, Florida, additional development to obtain 
these records is unnecessary in view of the medical evidence 
currently of record.  See Franz v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  Evidence of a diagnosis of 
pulmonary, stomach or right foot disorders many years after 
service would not be sufficient to well ground or reopen the 
claims.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a pulmonary disorder, including 
tuberculosis, is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a stomach 
disorder is not reopened, and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right foot 
disorder is not reopened, and the appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 20 -


